DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-13, 15-22 are pending.
Applicant’s amendment filed 5 January 2021 overcome the previous rejection of all pending claims under 35 U.S.C. 112.
Allowable Subject Matter
Claims 1, 2, 4-13, 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or make obvious determining a cost for performing each action of a set of action associated with data deduplication for a predetermined number of epochs to populate a cost matrix using a random number and a threshold value as part of applying a technique to identify a next action of a set of actions to be performed in the manner recited in independent claims 1, 13, 17. 
The dependent claims being further limiting and definite are also allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Condict et al (US 9,424,285) teach estimating the effectiveness of utilizing a data deduplication process.  A content-based sample is used to determine an accurate deduplication estimate for a dataset.
Yoon et al (US 20110238614) teach AI planning based quasi-Monte Carlo simulation for probabilistic planning including generating a set of possible actions for an initial state, generating a set of sample future outcomes, generating solutions for each of the sample future outcomes, selecting a best action based at least partially on the analysis of the aggregated set of future outcome solutions, and outputting the selected best action to computer memory

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        27 February 2021